ON MOTION POE. REHEARING
Mr. Justice Texidor
delivered the opinion of the Court.
The defendant-appellant in the present case has moved for a reconsideration of our judgment, rendered on January 16, 1931.
The appellant now says, that, although in his brief on appeal only two errors were assigned, at the hearing before this court his counsel referred in the argument to a demurrer interposed to the complaint for insufficiency, and urged that it was neither alleged in the complaint, nor shown by the evidence, that the accident had occurred on a public road.
This question has been impliedly decided by this court in its former judgment, although the appellant certainly' has heretofore had time and means available for submitting in writing the necessary allegations and he failed to do so.
The judgment sought to be reconsidered has established the fact that the accident occurred on the road from Las Piedras to Juncos, which under the law is a public road, just as is every road devoted to use by the public and included in a general or special road system. This disposes of the point raised in connection with the demurrer and which the appellant considers so important. The fact that a place known as “Juan Martin” was mentioned can not affect the decision in this case. The allegation set forth in the fourth paragraph of the complaint, that the victim was traveling along the road from Las Piedras to Juncos and that he got to a place known as “Juan Martin” logically admits no other interpretation than that said place is located on the road itself.
*699It seems to us that the petitioner for rehearing is mistaken in the theory advanced by him, that the jurisprudence in criminal cases is applicable to civil actions where violations of the Motor Vehicles Act are concerned. What is involved in the present case is not simply a violation of that act, but the violent death of a human being due to the negligence or carelessness of the driver or chauffeur of an automobile on a public road.
For the foregoing reasons the motion for rehearing must be denied.